Title: From Alexander Hamilton to John W. Livingston, Jr., 2 May 1800
From: Hamilton, Alexander
To: Livingston, John W., Jr.


          
            Sir,
            NY. May 2nd. 1800
          
          I presume, by this time, your health is sufficiently established
          I have received your letter of the twenty eighth of April.
          By this time, I hope, your health is so far established as to permit you to join your corps. If so not, you will do it without delay inform me of your situation.
           Lt. Livingston—
        